                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               ORANGEBURG DIVISION

Christopher Hutton,             )
                                )                Civil Action No. 5:19-cv-02284-JMC
                    Plaintiff,  )
                                )
      v.                        )                                ORDER
                                )
Unknown John Doe, Jailer;       )
Brandon Pinion, Warden;         )
and Unknown John Doe No. 2,     )
                                )
                    Defendants. )
______________________________)

       Plaintiff Christopher Hutton (“Plaintiff”) filed a Complaint against Warden Brandon

Pinion and to unknown persons, alleging that his constitutional rights were violated while

incarcerated at the Amite Parish County Jail in Amite, Louisiana. 1 (ECF No. 1.) The matter before

the court is a review of the Magistrate Judge’s Report and Recommendation (“Report”) issued on

August 15, 2019, that recommends that the court transfer this action to the United States District

Court for the Eastern District of Louisiana. (ECF No. 8 at 4.)

       The Report sets forth the relevant facts and legal standards, which this court incorporates

herein without a full recitation. (ECF No. 8 at 1.) Plaintiff alleges that on January 26, 2018, he was

stabbed thirteen (13) times by another inmate. (Id.) Plaintiff claims that Defendants failed to

lockdown the jail, which allowed his attacker access to his cell. (Id.)

                                       I. LEGAL STANDARD

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a



1
 Plaintiff is currently incarcerated at the Federal Correctional Institution located in Bennettsville,
South Carolina. (ECF No. 8 at 1.)
                                                  1
recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270–71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report to which specific objections are made. See 28 U.S.C. § 636(b)(1); See

also Fed. R. Civ. P. 72(b)(3). In the absence of specific objections to the Magistrate Judge’s Report,

the court is not required to give any explanation for adopting the Report. See Camby v. Davis, 718

F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a timely filed objection, a district court

need not conduct a de novo review, but instead must only satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.” Diamond v. Colonial Life & Acc.

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

Thus, the court may accept, reject, or modify, in whole or in part, the Magistrate Judge’s

recommendation or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The court is required to interpret pro se documents liberally and will hold those documents

to a less stringent standard than those drafted by attorneys. See Gordon v. Leeke, 574 F.2d 1147,

1151 (4th Cir. 1978). See also Hardin v. United States, C/A No. 7:12–cv–0118–GRA, 2012 WL

3945314, at *1 (D.S.C. Sept. 10, 2012). Additionally, pro se documents must be construed in a

favorable manner, “no matter how inartfully pleaded, to see whether they could provide a basis for

relief.” Garrett v. Elko, No. 95-7939, 1997 WL 457667, at *1 (4th Cir. Aug. 12, 1997). Although

pro se documents are liberally construed by federal courts, “[t]he ‘special judicial solicitude’ with

which a district court should view pro se complaints does not transform the court into an advocate.”

Weller v. Dep’t of Soc. Servs. for Balt., 901 F.2d 387, 391 (4th Cir. 1990).

                                           II. DISCUSSION

       The Magistrate Judge concluded that the District of South Carolina is the improper venue



                                                  2
for Plaintiff’s action. (ECF No. 8 at 3.) The Report provides: “[t]his court does not have personal

jurisdiction over Louisiana-based Defendants. However, ‘[a] district court has the power to

transfer venue under [28 U.S.C.] § 1404(a) [(2011)] even if it lacks personal jurisdiction over the

defendants in the action.” (ECF No. 8 at 3 n.1.) Section 1404 provides: “For the convenience of

parties and witnesses, in the interest of justice, a district court may transfer any civil action to any

other district or division where it might have been brought or to any district or division to which

all parties have consented.” 28 U.S.C. § 1404(a).

       Further, “[b]ecause the court raised the issue of transfer of venue sua sponte, pursuant to

Feller v. Brock, 802 F.2d 722, 729 n.7 (4th Cir. 1986), Plaintiff must be given an opportunity to

be heard before a final decision on transfer is rendered.” (ECF No. 8 at 4 n.2.) Here, Plaintiff has

not filed objections to the Report. Therefore, because the court has no personal jurisdiction over

Defendants, the court agrees that the proper venue for Plaintiff’s Complaint is the United States

District Court of Louisiana.

                                          III. CONCLUSION

       For the reasons above, the court ACCEPTS the Magistrate Judge’s Report and

Recommendation (ECF No. 8). The Clerk of Court is directed to transfer this case to the United

States District Court for the Eastern District of Louisiana.

       IT IS SO ORDERED.




                                                           United States District Judge

September 24, 2019
Columbia, South Carolina




                                                   3
